Citation Nr: 0633907	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-41 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gout of the feet.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1977 to 
November 1977; November 1990 to April 1991; August 1991 to 
February 1992; and National Guard service from November 1983 
to January 2003. 

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2004 rating decision by 
the Montgomery, Alabama Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
appellant's claims for service connection for hearing loss, 
tinnitus and gout of the feet.

The issues of bilateral hearing loss and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center 
("AMC"), in Washington, DC.


FINDING OF FACT

Gout of the feet was not incurred in or aggravated as a 
result of the appellant's military service, nor may it be 
presumed to have been so incurred or aggravated.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
gout of the feet have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the appellant and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the appellant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the appellant about the information and evidence the 
VA will seek to provide; (3) inform the appellant about the 
information and evidence he was expected to provide and (4) 
request the appellant provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of letter from the RO to the appellant dated in April 
2003.

The April 2003 letter advised the appellant that evidence 
showing a current diagnosis of gout of the feet that is 
linked to an in-service injury, disease or event was 
necessary to substantiate the claim.  The letter provided the 
appellant with examples of evidence necessary to support his 
claim including dates and places of medical treatment.  
Medical authorizations were provided so VA could assist in 
obtaining private medical records.  The letter advised the 
appellant of the evidence in the claims file, of VA's duty to 
obtain relevant federal records and that VA would make 
reasonable efforts to obtain private records.  The elements 
of a claim for service connection were also provided.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the appellant of such information, because the claim 
of service connection is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its procedural posture would not 
therefore inure to the appellant's prejudice.  


Second, the VA has a duty to assist a appellant in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records ("SMRs") are associated with the claims 
file and the RO has requested and obtained all available 
medical records identified by the appellant.  Additionally, 
the appellant was afforded an examination in connection with 
the claim in February 2004.  The appellant and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained and the case is ready for appellate 
review.

Merits of the Claim

The appellant seeks service connection for gout of the feet.  
The preponderance of the evidence is against the claim and 
the appeal will be denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (2002).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
active military service.  Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  To establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of active in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Pond v. West, 12 Vet. 
App. 341, 346 (1999). 

A review of the appellant's active duty SMRs show the 
appellant was diagnosed with a bunion on his left foot in 
December 1991 and referred to the podiatry clinic; however, 
there are no subsequent SMRs indicating treatment for any 
feet problems.  The appellant's active duty military 
separation examinations are all negative for any notations of 
feet problems other than the notation of a bunion on the left 
foot in December 1991.  


At the time of the appellant's final separation from active 
duty in 1992, the appellant's PULHES profile was noted to 
indicate that he was in a "high level of fitness" as to his 
physical capacity and lower extremities:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the appellant on a 
scale of 1 (high level of fitness) to 4 (a medical condition 
or physical defect which is below the level of medical 
fitness for retention in the military service. 

National Guard SMRs show the appellant was treated for 
bunions of the feet in 2002 and 2003.  During the VA 
examination, the appellant reported being diagnosed with gout 
of both feet in 2002 which led to surgery of the left foot 
for tophus removal and shortening of the left great toe with 
placement of three screws.  The examiner noted evidence of 
slightly painful motion and x-rays revealed deformity of 
great toes.  The examiner diagnosed gout.

The claimant is not a "veteran" for purposes of any 
diseases which he may contend were caused by any incident of 
his National Guard enrollment.  The term "veteran" means a 
person who served in the active military . . . service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (2002); see 
also 38 C.F.R. § 3.1(d) (2006).  In turn, "active military . 
. ." includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty. 38 U.S.C.A, § 
101(24) (2002) (emphasis added); see also 38 C.F.R. § 3.6(a) 
(2006).

In his November 2004 appeal to the Board ("Form 9"), the 
appellant specifically stated that his gout started while he 
was on duty with the National Guard.  However, there is no 
evidence of record suggesting the appellant's gout is 
connected to his periods of active military service.  The 
claimant's mere membership in the National Guard organization 
as a basis for his asserted entitlement to service connection 
is not a basis upon which to grant the benefit sought.  

Moreover, the appellant is not competent to state that his 
gout of the feet began during his active military service.  
To receive service connection for a current disability, an 
opinion as to medical etiology, based on competent medical 
evidence, must link the current condition to active military 
service.  "Competent medical evidence" means, in part, 
evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) 
(2006).  The record is devoid of any such medical opinion 
providing a nexus between the appellant's current disability 
and his active military service.  There is no competent 
reference in the appellant's service medical records linking 
his gout to his active duty military service.  

The Board finds, by a preponderance of the evidence, that the 
appellant's gout is not related to event(s) in active 
service.  In reaching this decision, the Board has considered 
the "benefit-of-the-doubt doctrine;" however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for gout of the feet is denied.






REMAND

Following a preliminary review of the claims file, the Board 
finds that additional development is necessary before the 
following claims may be properly adjudicated.

The appellant filed a timely Notice of Disagreement ("NOD") 
in May 2004 with the March 2004 RO determination which denied 
service connection for bilateral hearing loss and tinnitus.  
While a Statement of the Case ("SOC") was forwarded as to 
the tinnitus claim, it did not refer to the hearing loss 
disorder.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a SOC, the Board should remand the matter for 
issuance of an SOC.

Furthermore, an audiological VA examination administered to 
the appellant in February 2004 regarding the appellant's 
claimed hearing loss and tinnitus indicates the appellant's 
C-File was not available for review by the examining 
physician.  A review of the claims folder is required by law 
in this circumstance.  Shipwash v. Brown, 8 Vet. App. 218 
(1995); Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
claimant's claims folder).

In view of the foregoing, the appellant should be afforded 
another examination that includes a nexus opinion based upon 
a review of all of the relevant evidence in the claims file.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the appellant 
for an appropriate VA examination to 
determine whether the claimant has any 
degree of hearing loss or tinnitus 
attributable to any incident of active 
military service.   tinnitus.  The 
examining physician is requested to review 
pertinent documents in the claims file, 
including all periodic physical 
examinations and audiologic tests in the 
service medical records, in detail, and to 
render an opinion as to whether the 
appellant's hearing loss and/or tinnitus, 
if currently diagnosed, are of in-service 
origin or otherwise related thereto.  If 
such determinations are not possible 
without resort to speculation, the 
examiner should so state.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth in 
a typewritten report.

2.  Thereafter, the appellant's claim of 
entitlement to service connection for 
hearing loss tinnitus should be 
readjudicated.  If the benefit sought on 
appeal remains all or in part denied, the 
appellant and his representative should be 
furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further review, as appropriate.

3.  After compliance with all due process 
concerns raised by the evidence of record, 
an SOC should be issued to the appellant 
concerning the claim of entitlement to 
service connection for hearing loss.  The 
appellant should be advised of the 
necessity of filing a timely substantive 
appeal if he wants the Board to consider 
the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


